Title: Abigail Adams to Anna Greenleaf Cranch, 17 April 1800
From: Adams, Abigail
To: Cranch, Anna Greenleaf


				
					
						my dear Mrs Cranch
						Philadelphia April 17th 1800
					
					We have experienced very great anxiety for several days past upon mr Cranch account. mr Johnson in a Letter to mrs Johnson informd her that Mr Cranch had returnd very ill from court and that his disorder was the Billious Cholic, and that the Children were also sick; I pray you to inform me by the next post if possible how mr Cranch and the Children are. I wish my dear Neice that I was near enough to you to render you that assistance of which you must have great need, and that I could supply to you some of those Dear connextions from whom you have been so long seperated.
					The President is yet at a loss to determine whether to take a House, or to trust to a sufficient number of Rooms being finishd in the Presidents House in time for him to occupy. I am for his taking a House, as I fear it would prove his Death to go into a House so green as I think the Presidents House must and will be— Mr Law has offerd that which he now occupies and I think from his description of it, it will answer, all but stable Room which will not be sufficient. if my Health continues as good through the summer as it is at present, I shall be much inclined to accompany the President the next winter, and brave all the difficulties which are drawn and pictured before me. Mrs Johnsons reports are More favourable, and it will be no small inducement to me to have her and Family in the city, and My Dear Nephew whom God preserve & prosper, a near Neighbour to us— with my best Love to You & Mr Cranch with a triffle inclosed which I beg you not to notice to me—
					I am Dear Nancy your affectionate Aunt
					
						A A—
					
				
				
					inclose under cover to mrs Johnson and then to the President your Letter
				
			